     Case: 3:18-cv-50310 Document #: 35 Filed: 05/30/19 Page 1 of 5 PageID #:77




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   WESTERN DIVISION

 ANTHONY GAY,

                           Plaintiff,

             VS.                                                      No. 3:18-cv-50310


 JONATHAN ORTMAN,                                                     Judge John Z. Lee
 C/O ANDREW, C/O HART,
                                                                      Magistrate Iain D. Johnston
                           Defendants.


   DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT
  PURSUANT TO FED. R. CIV. P. 12(b)(6) AND INCORPORATED MEMORANDUM

        Defendants, Leroy Hart and Chad Andrew, by their attorney, Kwame Raoul, Attorney

General for the State of Illinois, hereby move, pursuant to Fed. Rule of Civil Procedure 12(b)6 to

dismiss Plaintiffs Amended Complaint, and in support thereof state as follows:

                                          INTRODUCTION

        1.         Plaintiff filed an original Complaint on September 13, 2018. (Docket #1). The

initial Complaint was dismissed, pursuant to an Order of this Court, on September 17, 2018.

(Docket #4).

        2.         Pursuant to this Court's Order of October 10, 2018, Plaintiff was given thirty (30)

days to file an amended complaint. (Docket #7). Absent such action, the earlier dismissal was to

have the effect of a dismissal with prejudice. (Docket #7). The thirty (30) days expired on

November 12, 2018. Plaintiff filed an amended complaint on November 13, 2018. (Docket #8).

No certificate of filing appears in the Court file.

        3.         Plaintiff’s Amended Complaint alleges, inter alia, that Defendants Hart and

Andrew violated his Eighth Amendment Constitutional rights by restraining him in order to
     Case: 3:18-cv-50310 Document #: 35 Filed: 05/30/19 Page 2 of 5 PageID #:77




allow Dr. Jonathan Ortman (co-defendant herein) to treat Plaintiff during circumstances

constituting a serious medical emergency—namely, holding Plaintiff down so an emergency

room phsyician could attempt to remove a razor blade which Plaintiff had placed/lodged into his

own eye. (Docket # 8).

                                   STANDARD OF REVIEW

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) rests on whether

the plaintiff has properly stated a claim. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

The plaintiff’s pleading must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8. The pleading is not required to set forth detailed

factual allegations, but it does require something more than basic, conclusory allegations. Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). In particular, the pleading

must contain allegations that “state a claim to relief that is plausible on its face.” Id. (citing

Twombly, 550 U.S. at 570). A claim is facially plausible when “the pleaded content allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(citing Twombly, 550 U.S. at 556).

                                           ARGUMENT

       Plaintiff’s amended complaint files to state a cause of action. As previously held by this

Court in its Order dismissing Plaintiff’s original Complaint, to state a claim for a violation of the

Eighth Amendment under 42 U.S.C. § 1983, Plaintiff must allege defendant was acting under

color of state law or that the Constitution or laws of the United States were violated. (Docket #7).

       The Amended Complaint alleges that Defendants Hart and Andrews are correctional

officers employed by IDOC at Dixon Correctional Center in Dixon, IL. (Amended Complaint, ¶

2). The Amended Complaint further alleges that, on July 17, 2018, Plaintiff intentionally "cut his
     Case: 3:18-cv-50310 Document #: 35 Filed: 05/30/19 Page 3 of 5 PageID #:77




leg, embedded foreign objects into his leg, sliced his arm, and put a razor in his eye." (Am.

Compl., ¶ 5). Thereafter, Defendants Hart and Andrew transported Plaintiff to KSB Hospital.

(Am. Compl., ¶ 6). Plaintiff acknowledges that, upon admission, Co-Defendant Dr. Ortman

attempted to provide care and treatment for Plaintiff s self-inflicted injuries. (Am. Compl., ¶ 10).

However, Plaintiff also alleges that he resisted and refused treatment—both verbally and

physically, requiring Defendants Hart and Allen to intervene to restrain Plaintiff so that he could

be treated. (Am. Compl., ¶¶ 8 – 12).

        Based upon his own allegations, Plaintiff’s Amended Complaint patently sets forth that he

intentionally caused self-harm, in part by placement of a razor into his eye, and was transferred to

KSB Hospital for treatment by officers from the Illinois Department of Corrections. The

allegations, as well as any reasonable inferences therefrom, clearly reflect that Defendants Hart

and Andrews simply attempted facilitate Co-Defendant Ortman’s providing medical treatment due

to Plaintiff's intentional act of placing a razor in his own eye—a situation of obvious emergent

circumstances. Even if Plaintiff asserted a desire to refuse medical treatment, as he alleges, where

treatment serves the medical interest of a prisoner as well as the State's legitimate interest in prison

safety and security, the State may override a prisoner's choice to refuse medical treatment. See,

Washington v. Harper, 494 U.S. 210, 222-223 (1990); Turner v. Safley, 482 U.S. 78, 89 (1987)

(holding that where a prison regulation impinges upon an inmates constitutional rights, the

regulation is valid if it is reasonably related to legitimate penological interest); Russell v. Richards,

384 F.3d 444, 447 (7th Cir. 2004). As the allegations plainly note that Plaintiff intentionally placed

a razor in his eye, it was reasonable and appropriate for Defendants Hart and Andrews, when

seeing the Plaintiff at the hospital resisting Dr. Ortman’s attempts to provide care and treatment in
     Case: 3:18-cv-50310 Document #: 35 Filed: 05/30/19 Page 4 of 5 PageID #:77




emergency circumstances, to have intervened to protect Plaintiff’s health and safety—a clearly

legitimate penological interest.

       6.         Finally, and in the alternative, Plaintiff failed to file his Amended Complaint

within the specified thirty (30) days. (Docket #7). Filing occurs when delivered to the Clerk.

FRCP 5.1(d)(2). Therefore, the initial dismissal automatically became a dismissal with prejudice

on November 12, 2018. As no "Leave of Court" appears to have been granted, based on a review

of the docket, the Amended Complaint, filed on November 13, 2018 (Docket #8), was untimely

and the earlier dismissal presently remains a dismissal with prejudice.

                                         CONCLUSION

       WHEREFORE, Defendants, Leroy Hart and Chad Andrew, respectfully request that this

Court dismiss Plaintiff's Amended Complaint for failure to state a claim upon which relief can be

granted or as untimely filed, that said dismissal be with prejudice, and for such other and further

relief as deemed just and fit.



Dated: May 30, 2019                                   Respectfully Submitted,


KWAME RAOUL                                             /s/Nicholas V. Alfonso
Attorney General of Illinois                          NICHOLAS V. ALFONSO
                                                      Assistant Attorney General
                                                      General Law Bureau
                                                      Office of the Illinois Attorney General
                                                      100 West Randolph Street, 13th Floor
                                                      Chicago, Illinois 60601
                                                      (312) 814-7201
                                                      nalfonso@atg.state.il.us
     Case: 3:18-cv-50310 Document #: 35 Filed: 05/30/19 Page 5 of 5 PageID #:77



                               CERTIFICATE OF SERVICE


        I, Nicholas V. Alfonso, an attorney, hereby certify that on Wednesday, May 30, 2019, I
electronically filed the foregoing MOTION TO DISMISS with the Clerk of the Court using the
CM/ECF system and by depositing the same in a U.S. Post Office Mail Box in Sterling, Illinois,
on May 30, 2019, to the following participant:


       PLAINTIFF
       Anthony Gay
       1228 14th Street
       Rock Island, IL 61201



Dated: May 30, 2019                               Respectfully Submitted,


KWAME RAOUL                                         /s/Nicholas V. Alfonso
Attorney General of Illinois                      NICHOLAS V. ALFONSO
                                                  Assistant Attorney General
                                                  General Law Bureau
                                                  Office of the Illinois Attorney General
                                                  100 West Randolph Street, 13th Floor
                                                  Chicago, Illinois 60601
                                                  (312) 814-7201
                                                  nalfonso@atg.state.il.us
